IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: J.M.D., A MINOR      : No. 180 EAL 2017
                                         :
                                         :
PETITION OF: T.D., FATHER                : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of June, 2017, the Petition for Allowance of Appeal is

DENIED.